DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .







Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 13, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-19 and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onda et al. (US 2008/0242361 A1).
As to claim 18, Onda discloses a communications routing system [FIG. 1] comprising: 
a contacts database to store for a user account: telephone numbers associated with contacts of the user account [“Phonebook data storage area .” Paragraph 0048]; and 
a record of past communications events relating to a new telephone number not stored in the contacts database [“Communications history data storage area stores communication history data. A record is added each time a call is originated using phone call application program 17c or an email is sent using mailer application program 17d.” Paragraphs 0050-0051]; 
a routing engine [Gateway server 50 on FIG. 1] to: detect a communications event between the user account and the new telephone number [“HTTP response D4 transferred by gateway server 50 is received by transmitter/receiver 12 of mobile terminal 10.” Paragraphs 0033 and 0067]; 
add the communications event to the record [“Writes data stored in fields of "task", "date", "priority level", "category", "alarm notification" and "latest reviewed date" in RAM 16 (S220).” Paragraph 0073]; and 
when the record satisfies a threshold condition, provide a prompt to a communications device associated with the user account to add the telephone number to the contacts database [“CPU 15 matches voice data received by transmitter/receiver 12 from a communicating terminal to voice data stored in EEPROM 18 in association with a telephone number of the terminal to determine a similarity level between the two pieces of voice data, and if the similarity level is above a predetermined threshold, stores the telephone number in a table stored in communication history data storage area 18d.” Paragraph 0089].  

As to claim 19, Onda discloses the communications routing system of claim 18, wherein the threshold condition comprises one or more of: the communications events with the new telephone number in the record satisfying a predefined distribution of communication events [Paragraph 0089].  

As to claim 27, Onda discloses a non-transitory machine-readable storage medium storing instructions [Paragraph 0015] to: see claim 18’s rejection above for the rest of claim 27’s limitations.  

As to claim 28 see claim 19’s rejection above.


Allowable Subject Matter
Claims 20-26 and 29-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
October 12, 2022